Order filed, July 09, 2015.




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-15-00173-CV
                                 ____________

                      NEGOTIATE ONE, INC., Appellant

                                         V.

               MEMBERS CHOICE CREDIT UNION, Appellee


             On Appeal from the County Civil Court at Law No 2
                           Harris County, Texas
                      Trial Court Cause No. 1017454


                                      ORDER

      The reporter’s record in this case was due April 15, 2015. See Tex. R. App.
P. 35.1. On May 05, 2015, this court ordered the court reporter to file the record
within 30 days. On May 07, 2015, the court reporter notified this court that the
appellant had not paid or made arrangements to pay for the record. On June 05,
2015, the appellant’s attorney filed a docketing statement stating that he had paid
for the deposit for the record. On June 11, 2015, the appellant filed a letter stating
that the complete payment had been sent to the court reporter. On June 16, 2015,
the court reporter filed a motion for extension of time to file the record which was
GRANTED until July 01, 2015. The record has not been filed with the court.
Because the reporter’s record has not been filed timely, we issue the following
order.

         We order Gina Oliver, the official court reporter, to file the record in this
appeal within 30 days of the date of this order. No further extension will be
entertained absent exceptional circumstances. The trial and appellate courts are
jointly responsible for ensuring that the appellate record is timely filed. See Tex.
R. App. P. 35.3(c). If Gina Oliver does not timely file the record as ordered, we
will issue an order directing the trial court to conduct a hearing to determine the
reason for the failure to file the record.



                                     PER CURIAM